REGAN, Judge.
I respectfully dissent.
This case was extremely close, as is reflected by the rehearing granted herein.
On the appeal hereof, the only pertinent question which should have been posed for our consideration was whether the finding of fact by the jury was so erroneous and unsupported by the evidence adduced herein as to warrant a reversal by us.
No useful purpose would be served by reiterating the testimony and the evidence contained in this record; suffice it to say that there was no showing on the rehearing of such an erroneous finding of fact by the jury so as to warrant a reversal by us.
*816If the reversal of this decree is permitted to stand, then the presumption which has .always existed in favor of the validity of a trial court’s judgment is a pure and unadulterated fiction and consequently the manifest error rule is of no moment.